Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS is an EMPLOYMENT AGREEMENT, made as of March 26, 2009 (the “Effective
Date”), between TELEFLEX INCORPORATED (the “Company”) and JEFFREY P. BLACK
(“Executive”).

Background

A. Executive is employed by the Company as the Company’s Chairman and Chief
Executive Officer.

B. The purpose of this Agreement is to set forth the terms and conditions of
Executive’s employment and, in particular, to provide for certain severance
compensation and benefits to be paid or provided to Executive in the event of
the termination of his employment under circumstances specified herein, to
provide for certain commitments by Executive, and to supersede and replace the
Employment Agreement (the “Prior Agreement”) dated as of May 5, 2006 and amended
as of January 1, 2009 between the Company and Executive.

Terms

THE PARTIES, in consideration of the mutual covenants hereinafter set forth, and
intending to be legally bound hereby, agree as follows:

1.   Definitions. The following terms used in this Agreement with initial
capital letters have the respective meanings specified therefor in this Section.

“Affiliate” of any Person means (i) any other Person that controls, is
controlled by or is under common control with the first mentioned Person, or
(ii) any Person that, together with the Company, would be treated as a single
employer with the Company under Section 414(b),(c), (m) or (o) of the Code.

“Agreement” preceded by the word “this” means this Employment Agreement, as
amended at any relevant time.

“Base Salary” of Executive means the highest annualized base rate of salary paid
to Executive within 24 months preceding the Termination Date, including any and
all authorized salary reduction amounts under any of the Company’s benefit plans
or programs; provided, however, that in the event of a Termination Following a
Change of Control, Base Salary means the highest annualized base rate of salary
being paid to Executive in all capacities with the Company, including any and
all authorized salary reduction amounts under any of the Company’s benefit plans
or programs, at the time of the Change of Control or any time thereafter.

“Board” has the meaning specified therefor in Section 4(a).

“Bonus Plan” means any Plan providing for the payment of incentive cash
compensation to Executive.

“Cause” means (a) misappropriation of funds, (b) conviction of a crime involving
moral turpitude, or (c) gross negligence in the performance of duties, which
gross negligence has had a material adverse effect on the business, operations,
assets, properties or financial condition of the Company and its subsidiaries
taken as a whole.

“Change of Control” shall mean one of the following shall have taken place after
the date of this Agreement:

(a)   any “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act) (other than the Company, any majority controlled subsidiary of the
Company, or the fiduciaries of any Company benefit plans) becomes the beneficial
owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 20% or more of the total voting power of the voting securities of
the Company then outstanding and entitled to vote generally in the election of
directors of the Company; provided, however, that no Change of Control shall
occur upon the acquisition of securities directly from the Company;

(b)   individuals who, as of the beginning of any 24 month period, constitute
the Board (as of the date hereof the “Incumbent Board”) cease for any reason
during such 24 month period to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company;

(c)   consummation of (i) a merger, consolidation or reorganization of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the voting
securities of the Company immediately prior to such merger, consolidation or
reorganization do not, following such merger, consolidation or reorganization,
beneficially own, directly or indirectly, at least 65% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity or entities resulting from such merger,
consolidation or reorganization, (ii) a complete liquidation or dissolution of
the Company, or (iii) a sale or other disposition of all or substantially all of
the assets of the Company, unless at least 65% of the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the entity or entities that acquire such assets are
beneficially owned by individuals or entities who or that were beneficial owners
of the voting securities of the Company immediately before such sale or other
disposition; or

(d)   consummation of any other transaction determined by resolution of the
Board to constitute a Change in Control.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commencement Date” with respect to the commencement of any compensation or
provision of benefits pursuant to this Agreement means the first day of the
seventh month beginning after the Termination Date.

“Confidential Information” has the meaning specified therefor in Section 17.

“Disability” means Executive’s continuous illness, injury or incapacity for a
period of six consecutive months.

“Employment” means substantially full time employment of Executive by the
Company or any of its Affiliates.

“Equity Compensation Plan” means a Plan providing for the grant, award or
payment to participants of compensation in the form of (i) interests in or
rights to acquire equity securities of the Company or derivative securities
relating to equity securities of the Company or (ii) cash payments in amounts
equal to the value or increase in value of equity securities of the Company,
including the 2000 Stock Compensation Plan of the Company or the 2008 Stock
Incentive Plan of the Company, as such Plan may be amended from time to time and
any similar Plan or Plans in effect at any relevant time.

“Good Reason” means the occurrence of one or more of the following actions, to
which Executive objects in writing to the Board within five days following
initial notification of its occurrence or proposed occurrence, and which action
is not then rescinded within 30 days after delivery of such notice:

(a)   A change of the principal office or work place assigned to Executive to a
location more than 25 miles distant from its location immediately prior to such
change.

(b)   A material reduction by the Company of the executive title, duties,
responsibilities, authority, status, reporting relationship or executive
position of Executive; provided that if the Company sells or otherwise disposes
of any part of its business or assets or otherwise diminishes or changes the
character of its business, the change in the magnitude or character of the
Company’s business resulting therefrom will not itself be deemed to be a
reduction of Executive’s responsibilities, authority or status within the
meaning of this clause (b).

(c)   A reduction of Executive’s base salary (as set forth in Section 5(a)
hereof (taking into consideration any upward adjustment)).

“Insurance Benefits Period” means the 36-month period commencing on the
Termination Date.

“Long Term Incentive Award” or “LTI Award” means an award under the Teleflex
Incorporated Executive Incentive Plan to employees of the Company of
compensation in the form of cash and/or equity securities of the Company, the
payment of which awards are conditioned upon the fulfillment of specified or
determinable performance goals during specified multi-year Performance Periods,
or if such Plan shall be discontinued, a multi-year award under any similar Plan
or Plans in effect at any relevant time.

“Notice of Termination” has the meaning specified therefor in Section 10.

“Performance Period” applicable to any compensation payable (in cash or other
property) under any Plan, the amount or value of which is determined by
reference to the performance of participants or the Company or the fulfillment
of specified conditions or goals, means the period of time of such performance
is measured or the period of time in which such conditions or performance goals
must be fulfilled.

“Person” means an individual, a corporation or other entity or a government or
governmental agency or institution.

“Plan” means a plan of the Company for the payment of compensation or provision
of benefits to employees in which plan Executive is or was, at all times
relevant to the provisions of this Agreement, a participant or eligible to
participate.

“Prorated Amount” has the meaning specified therefor in Section 11(e).

“Release” has the meaning specified therefor in Section 16.

“Severance Compensation Period” means the 36 month period commencing on the day
after the Termination Date.

“Target Award” in respect of a bonus payable in cash to Executive pursuant to
any Bonus Plan means the amount specified in or determinable from the Company’s
records pertaining to such Bonus Plan as the “target award” which would be
payable to Executive as such bonus if specified conditions for a 100% award were
fulfilled but not exceeded, without regard to whether such conditions are
actually fulfilled.

“Termination Date” means the date specified in a Notice of Termination complying
with the provisions of Section 10, as such Notice of Termination may be amended
by mutual consent of the parties, which date shall be the date the Executive’s
Termination of Employment occurs.

“Termination of Employment” means a cessation of Employment which occurs prior
to Executive’s attaining the age of 62 years, other than such a cessation
occurring by reason of Executive’s death or Disability. Executive’s Termination
of Employment for all purposes under this Agreement will be determined to have
occurred in accordance with the ‘separation from service’ requirements of Code
Section 409A and the Treasury Regulations and other guidance issued thereunder,
and based on whether the facts and circumstances indicate that the Company and
Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (as an employee or as an independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed over the immediately preceding 36-month period.

“Termination Following a Change of Control” means a Termination of Employment
(regardless of the age of Executive) upon or within two years after a Change of
Control either:

(a)   initiated by the Company for any reason other than Disability or Cause; or

(b)   initiated by Executive for Good Reason.

“Year of Termination” means the Year in which Executive’s Termination Date
occurs.

“Year” means a fiscal year of the Company.

2.   Term. This Agreement shall terminate on the third anniversary of the
Effective Date hereof; provided, however, that this Agreement shall remain in
effect for at least two years after a Change of Control occurring during the
term of this Agreement and shall remain in effect until all of the obligations
of the parties hereunder are satisfied. The parties agree to consider and
negotiate in good faith towards entering into a successor agreement upon the
termination of such term, provided that neither party shall have any obligation
to enter into any such agreement.

3.   Continued Employment of Executive. The parties acknowledge that Executive’s
employment by the Company is at will and, except as the parties may hereafter
agree in writing, such employment may be terminated by either party at any time,
subject only to the giving of prior notice pursuant to Section 10. Nothing in
this Agreement shall be construed as giving Executive any right to continue in
the employ of the Company.

4.   Employment.

(a)   Duties. Executive shall serve as the President and Chief Executive Officer
of the Company with the duties, responsibilities and authority commensurate
therewith and shall report to the Board of Directors of the Company (the
“Board”). Executive shall use his best efforts to perform all duties and accept
all responsibilities incident to such position as may be reasonably assigned to
him by the Board and consistent with his position as the President and Chief
Executive Officer.

(b)   Best Efforts. During the term of this Agreement, Executive shall devote
his best efforts and full business time and attention to promote the business
and affairs of the Company and its Affiliates, and shall be engaged in other
business activities only to the extent that such activities do not materially
interfere or conflict with his obligations to the Company hereunder. The
foregoing also shall not be construed as preventing Executive from (1) serving
on civic, educational, philanthropic or charitable boards or committees, or,
with the prior written consent of the Board, in its sole discretion, on other
corporate boards, (2) delivering lectures, fulfilling speaking engagements or
lecturing at educational institutions, and (3) managing personal investments, so
long as such activities do not significantly interfere with the performance of
the Executive’s responsibilities hereunder.

5.   Base Salary and Incentive Compensation.

(a)   As compensation for the services to be rendered hereunder, the Company
shall pay to Executive a base salary at the annual rate of $900,000. This amount
may be subject to an upward adjustment at the beginning of each Year, as
determined by the Board, in its sole discretion. Executive’s base salary shall
be paid in accordance with the Company’s existing payroll policies, and shall be
subject to all applicable withholding taxes.

(b)   Executive shall be eligible to participate in annual and long-term
incentive compensation programs provided by the Company for its senior
executives, as determined and on the terms established from time to time by the
Compensation Committee (the “Committee”) of the Board, in its sole discretion.

6.   Equity Compensation. Executive shall be eligible to participate in equity
compensation programs provided by the Company for its senior executives, as
determined and on the terms established from time to time by the Committee, in
its sole discretion.

7.   Retirement and Welfare Benefits; Perquisites. Executive shall be entitled
to participate in the Company’s retirement and welfare employee benefit plans
and programs, if any, pursuant to their respective terms and conditions. Nothing
in this Agreement shall preclude the Company from terminating or amending any
employee benefit plan or program from time to time. In addition, the Company
will reimburse Executive for premiums for $1 million of life insurance coverage
under an individual policy owned by Executive. Finally, Executive shall be
entitled annually to personal use of the Company aircraft for the lesser of
(i) 50 hours of flight time or (ii) $100,000 in incremental, variable costs to
the Company (as calculated in accordance with the disclosure rules of the
Securities and Exchange Commission). The reimbursements and in-kind benefits set
forth in the prior two sentences shall be provided for expenses and services
incurred during the term of this Agreement, and the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during one calendar year may
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year. All reimbursements under this provision
shall be made no later than the last day of the calendar year following the
calendar year in which the expense was incurred, and all requests for
reimbursement must be made by the Executive no later than 15 days before that
date in order to be eligible for reimbursement hereunder. The Executive’s right
to have the Company pay such expenses or provide such in-kind benefits may not
be liquidated or exchanged for any other benefit.

8.   Vacation. Executive shall be entitled to vacation, and holiday and sick
leave at levels commensurate with those provided to other senior executive
officers of the Company, in accordance with the Company’s vacation, holiday and
other similar polices as in effect from time to time for senior executives.

9.   Expenses. The Company shall reimburse Executive for all necessary and
reasonable travel and other business expenses incurred by Executive in the
performance of his duties hereunder in accordance with such reasonable
accounting procedures as the Company may adopt generally from time to time for
executives. All reimbursements under this provision shall be for expenses
incurred during the term of this Agreement and shall be made no later than the
last day of the calendar year following the calendar year in which the expense
was incurred; all requests for reimbursement must be made by the Executive no
later than 15 days before that date in order to be eligible for reimbursement
hereunder. The amount of such expenses that the Company is obligated to pay in
any given calendar year shall not affect the expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such expenses may not be liquidated or exchanged for any other
benefit.

10.   Notice of Termination of Employment. The party initiating any Termination
of Employment shall give notice thereof to the other party (a “Notice of
Termination”). A Notice of Termination shall (i) state with reasonable
particularity the reasons for such Termination of Employment, if any, which are
relevant to Executive’s right to receive compensation and benefits pursuant to
this Agreement and (ii) specify the date such Termination of Employment shall
become effective which, without the consent of such other party, shall not be
later than 15 days after the date of such Notice of Termination, except in the
event of a Termination of Employment initiated by the Company with Cause (in
which case no advance notice shall be required).

11.   Compensation upon Termination of Employment. Subject to the terms of
Sections 16-19, upon Termination of Employment (i) by the Company other than for
Cause or (ii) by Executive within two months after the expiration of the period
for rescission of an action that, absent such rescission, would constitute Good
Reason, Executive will receive from the Company the following payments and
benefits:

(a)   Unpaid Salary. Within 15 days after the Termination Date, Executive shall
receive a lump sum cash payment equal to Executive’s unpaid base salary, if any,
earned through the Termination Date.

(b)   Cash Bonuses for Years Preceding the Year of Termination. If any cash
award pursuant to a Bonus Plan in respect of a Performance Period which ended
before the Year of Termination shall not have been paid to Executive on or
before the Termination Date, the Company will pay Executive, within 15 days
after the Termination Date, such award in the amount of Executive’s award earned
for the Performance Period; provided, however, that if any such Bonus Plan
requires, as a condition to eligibility for payment, that a participant be
employed by the Company on the date payment is made, then payment of the award
under such Bonus Plan for the Performance Period ended before the Year of
Termination shall be made on the Commencement Date.

(c)   Continuation of Base Salary. As consideration for the obligations of
Executive under Sections 17 and 18, the Company will pay Executive (i) on the
Commencement Date an amount equal to seven-twelfths of Executive’s Base Salary,
and (ii) each month thereafter during the Severance Compensation Period an
amount equal to one-twelfth of Executive’s Base Salary.

(d)   Additional Severance. As consideration for the obligations of Executive
under Sections 17 and 18, on March 15 of each of the first three Years
immediately following the Termination Date the Company will pay Executive an
amount equal to 100% of Executive’s Base Salary; provided that if the foregoing
date for the first such annual payment occurs before the Commencement Date, such
first annual payment will be paid on the Commencement Date.

(e)   Payment of Cash-Based LTI Awards for Performance Periods Not Completed
Before the Termination Date. On the later of the Commencement Date or the date
that is 2 1/2 months following the end of the relevant Performance Period, the
Company will pay Executive the Prorated Amount of the cash portion of
Executive’s LTI Award for the Performance Period, if any, which is scheduled to
end on the last day of the Year of Termination. The amount of any such
cash-based award, from which the Prorated Amount is derived, shall be determined
based on the degree to which each performance goal on which such award is based
has been satisfied prior to the Termination Date, as determined in the
discretion of the Committee. The “Prorated Amount” of Executive’s award in
respect of such Performance Period means an amount equal to the portion of such
cash-based award which bears the same ratio to the amount of such award as the
portion of such Performance Period that expired immediately before the
Termination Date bears to the entire period of such Performance Period.
Notwithstanding the foregoing, in the event that Executive’s Termination of
Employment occurs after December 31, 2009, then Executive shall not be entitled
to any of the amounts set forth in this Subsection.

(f)   Health Insurance. Subject to the provisions of the last sentence of this
Subsection, during the Severance Compensation Period, the Company will reimburse
Executive in cash monthly in an amount equal to Executive’s after-tax cost
actually incurred by Executive to maintain health insurance coverage from
commercial sources that is comparable to the health care coverage Executive last
elected as an employee for himself, his spouse and dependents under the
Company’s health care plan covering Executive. The aggregate premium cost of
providing such insurance will be borne by the Company and Executive in
accordance with the Company’s policy then in effect for employee participation
in premiums, on substantially the same terms as would be applicable to an
executive officer of the Company. All reimbursements under this provision shall
be made no later than the last day of the calendar year following the calendar
year in which the expense was incurred, and all requests for reimbursement must
be made by the Executive no later than 15 days before that date in order to be
eligible for reimbursement hereunder. Notwithstanding the foregoing, the COBRA
health care continuation coverage (“COBRA Coverage”) period under Section 4980B
of the Code shall begin on the Termination Date and continue to run concurrently
with the Severance Compensation Period, and the Company shall pay the same
portion of the cost of COBRA Coverage as it pays for the same level and type of
coverage for similarly situated active employees in lieu of reimbursement of
alternative commercially available comparable coverage during the COBRA health
care continuation coverage period. If at any time during the Severance
Compensation Period similar health insurance coverage shall become available to
Executive in connection with Executive’s employment by another employer,
Executive will advise the Company, and the Company may terminate the COBRA
Coverage subsidy and/or payments provided by the Company pursuant to this
Subsection, effective on the date when Executive has the opportunity to be
covered by such other health insurance coverage.

(g)   Life and Accident Insurance. Subject to (i) the provisions of the last
sentence of this Subsection and (ii) the terms, limitations and exclusions of
the Plan or Plans for provision of life and accident insurance and the Company’s
related policies of group insurance (other than any limitation or exclusion
classifying former employees as ineligible for participation), (A) during the
Insurance Benefits Period the Company will provide life and accident insurance
coverage for Executive comparable to the life and accident insurance coverage
which Executive last elected to receive as an employee under the applicable Plan
for such benefits, subject to modifications from time to time of the coverage
available under such Plan or related insurance policies which are applicable
generally to executive officers of the Company, and (B) on the Commencement Date
the Company will reimburse Executive for the Company’s share (determined in
accordance with the next sentence) of any premiums paid by Executive for such
life and accident insurance during the period from the Termination Date to the
Commencement Date. The cost of providing such insurance will be borne by the
Company and Executive in accordance with the Company’s policy then in effect for
employee participation in premiums, on substantially the same terms as would be
applicable to an executive officer of the Company. The Company shall pay its
share of such premiums to the applicable insurance carrier(s) on the due date(s)
established by such carrier(s), but in no event later than the last day of the
calendar year in which such due date(s) occurs. If at any time during the
Insurance Benefits Period similar life or accident insurance coverage shall
become available to Executive in connection with Executive’s employment by
another employer, Executive will advise the Company, and the Company may
terminate the corresponding life or accident coverage provided by the Company
pursuant to this Subsection, effective on the date when Executive has the
opportunity to be covered by such other insurance.

(h)   Stock Options. Any stock options (the “Stock Options”) granted to
Executive pursuant to an Equity Compensation Plan which are not exercisable as
of the Termination Date shall expire on the Termination Date. Any Stock Options
that are exercisable as of the Termination Date shall expire on the date that is
three months following the Termination Date.

12.   Compensation upon Termination Following a Change of Control. Subject to
the terms of Sections 16-19, in the event of a Termination Following a Change of
Control, Executive will receive from the Company the following payments and
benefits in addition to the payments and benefits provided in Section 11 of this
Agreement:

(a)   Bonus. If under any Bonus Plan no cash award shall have been granted to
Executive for the last Performance Period ended before the Year of Termination,
on the Commencement Date Executive will receive a lump sum amount equal to the
sum of the Target Awards under each such Bonus Plan which would have been
payable to Executive for such Performance Period.

(b)   LTI Awards. On each of the six month, eighteen month and thirty month
anniversaries of the Commencement Date, Executive will receive an amount equal
to the Target Award for the LTI Award for the Performance Period scheduled to
end on the last day of the Year of Termination. Notwithstanding the foregoing,
in the event that Executive’s Termination of Employment occurs after
December 31, 2009, then Executive shall not be entitled to any of the amounts
set forth in this Subsection.

(c)   Deferred Compensation Plan. On the Commencement Date, Executive shall
receive a lump sum cash payment equal to the sum of the Employer Non-Elective
Contributions with which Employee would have been credited under the Teleflex
Incorporated Deferred Compensation Plan (“Deferred Compensation Plan”) for each
of the next three plan years following the plan year which includes in the
Termination Date, assuming that Executive’s “Compensation” and “Bonus,” as those
terms are defined in the Deferred Compensation Plan, for each of the three plan
years immediately following the plan year which includes the Termination Date
are the same as Executive’s Compensation and Bonus for the plan year which
includes the Termination Date.

(d)   Outplacement. Beginning on the Termination Date and ending on the earlier
of the last day of the second calendar year beginning after the Year of
Termination or the first date Executive is employed by another employer, the
Company shall reimburse Executive for the cost of outplacement assistance
services, up to a maximum of $20,000, which shall be provided by an outplacement
agency selected by Executive. The Company shall reimburse Executive within
15 days following the date on which the Company receives proof of payment of
such expense, which proof must be submitted no later than December 1 of the
calendar year after the calendar year in which the expense was incurred.

(e)   Automobile. If the Executive was provided with the use of an automobile or
a cash allowance therefor as of the Termination Date, the Company will provide
Executive with a monthly vehicle allowance equal to what it would cost Executive
to lease the vehicle utilized by the Executive immediately prior to his
Termination Date, calculated by assuming that the lease is a three-year
closed-end lease, for the Severance Compensation Period. The Company shall pay
Executive the vehicle allowance as follows: (i) a lump sum cash amount equal to
seven times the monthly vehicle allowance, on the Commencement Date; and (ii) a
lump sum cash amount equal to the monthly vehicle allowance on the first day of
each month thereafter for which the vehicle allowance is provided.

(f)   Acceleration of Vesting of Stock Options and Restricted Stock. All Stock
Options, restricted stock awards and similar equity compensation awards now held
by Executive, or hereafter granted to Executive pursuant to any Equity
Compensation Plan, which are outstanding at the Termination Date and have not
theretofore become exercisable in full (in the case of Stock Options) or
non-forfeitable (in the case of restricted stock) will become exercisable in
full or cease to be subject to the possibility of forfeiture, as applicable, on
the Termination Date. Notwithstanding the terms of any other agreement to the
contrary, the Board will take action to amend all Stock Options and restricted
stock awards now held by Executive to provide for the foregoing acceleration of
vesting, and the Board will include such a provision in the terms of all Stock
Options and restricted stock awards granted to Executive hereafter. Any Stock
Options not exercised by Executive prior to the Termination Date, whether or not
exercisable prior to the Termination Date, shall expire on the date that is
three months following the Termination Date.

13.   Limitations on Certain Payments

(a)   Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and it is determined that any payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, then, if the aggregate present value of
such Payments exceeds 2.99 times Executive’s “base amount,” as defined in
Section 280G(b)(3) of the Code (the “Executive Base Amount”), the amounts
constituting “parachute payments” which would otherwise be payable to or for the
benefit of Executive shall be reduced to the extent necessary so that such
“parachute payments” are equal to 2.99 times the Executive Base Amount (the
“Reduced Amount”); provided that such amounts shall not be so reduced if the
Executive determines, based upon the advice of the Accounting Firm (as defined
below), that without such reduction Executive would be entitled to receive and
retain, on a net after tax basis (including, without limitation, any excise
taxes payable under Section 4999 of the Code), an amount which is greater than
the amount, on a net after tax basis, that the Executive would be entitled to
retain upon his receipt of the Reduced Amount.

(b)   If the determination made pursuant to Section 13(a) results in a reduction
of the Payments that would otherwise be paid to Executive except for the
application of Section 13(a), then the reduction shall occur in the following
order: reduction of cash payments; cancellation of accelerated vesting of
equity-based awards (if applicable); reduction of employee benefits. In the
event that acceleration of vesting of equity-based awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s equity-based award.

(c)   All determinations to be made under this Section 13 shall be made by the
Company’s independent public accountants immediately prior to the Change of
Control or by another independent public accounting firm mutually selected by
the Company and Executive before the date of the Change of Control (the
“Accounting Firm”), which firm shall provide its determinations and any
supporting calculations both to the Company and Executive within 20 days after
the Termination Date. Any such determination by the Accounting Firm shall be
binding upon the Company and Executive.

(d)   All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 13 shall be borne solely by the
Company. The Company agrees to indemnify and hold harmless the Accounting Firm
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section 13, except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of the
Accounting Firm.

(e)   As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under this Section 13
(“Overpayment”) or that additional payments which are not made by the Company
under this Section 13 should have been made (“Underpayment”). In the event that
there is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall be treated for all purposes as a loan to
Executive which Executive shall repay to the Company together with interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code. In
the event that there is a final determination by the Internal Revenue Service, a
final determination by a court of competent jurisdiction or a change in the
provisions of the Code or regulations pursuant to which an Underpayment arises
under this Agreement, any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive, together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code.

14.   Deductions and Taxes. Amounts payable by the Company pursuant to this
Agreement shall be paid net of (i) taxes withheld by the Company in accordance
with the requirements of law and (ii) deductions for the portion of the cost of
certain benefits to be borne by Executive pursuant to Sections 11(f) and (g).

15.   Compensation and Benefits Pursuant to Other Agreements and Plans. Nothing
in this Agreement is intended to diminish or otherwise affect Executive’s right
to receive from the Company all compensation payable to Executive by the Company
in respect of his Employment prior to the Termination Date pursuant to any
agreement with the Company (other than this Agreement) or any Plan; provided
that Executive shall have no rights under any other such agreement or Plan to
receive severance pay, medical continuation coverage or similar compensation and
benefits payable hereunder upon a Termination of Employment.

16.   Executive’s General Release and Resignation from Board of Directors. As a
condition to the obligations of the Company to make any payments or provide any
benefits pursuant to Sections 11 and 12 (other than Section 11(a)), the Company
shall have received from Executive not later than the fifteenth business day
following the Termination Date his written resignation from the Board and as an
officer and director of the Company and all of its Affiliates and a general
release in substantially the form of Exhibit A executed by Executive (the
“Release”), and Executive shall not thereafter revoke the Release. No payments
or other benefits shall be made or provided under this Agreement (including
acceleration of exercisability of Stock Options or vesting of restricted stock)
before the expiration of the seven-day revocation period described in Section 7
of the Release. In any case, if Executive fails to resign from the Board or
fails to execute, or if Executive revokes, the Release, no payments or benefits
shall thereafter be made or provided to Executive pursuant to Sections 11 or 12,
and Executive shall be required to reimburse to the Company any payments or
benefits (including the amount of income recognized with respect to any Stock
Options or restricted stock for which exercisability or vesting was accelerated)
received by Executive pursuant to this Agreement, but Executive’s obligations
pursuant to Sections 17 and 18 shall continue in force.

17.   Confidential Information. Executive acknowledges that, by reason of
Executive’s employment by and service to the Company, Executive has had and will
continue to have access to confidential information of the Company and its
Affiliates, including information and knowledge pertaining to products and
services offered, innovations, designs, ideas, plans, trade secrets, proprietary
information, distribution and sales methods and systems, sales and profit
figures, customer and client lists, and relationships between the Company and
its Affiliates and other distributors, customers, clients, suppliers and others
who have business dealings with the Company and its Affiliates (“Confidential
Information”). Executive acknowledges that such Confidential Information is a
valuable and unique asset of the Company, and Executive covenants that Executive
will not, either during or after Executive’s employment by the Company, disclose
any such Confidential Information to any Person for any reason whatsoever
without the prior written authorization of the Company, unless such information
is in the public domain through no fault of Executive or except as may be
required by law or in a judicial or administrative proceeding. Notwithstanding
anything to the contrary herein, each of the parties (and each employee,
representative, or other agent of such parties) may disclose to any Person,
without limitation of any kind, the federal income tax treatment and federal
income tax structure of the transactions contemplated hereby and all materials
(including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure.

18.   Restrictive Covenants.

(a)   Covenant Not to Compete.

(i)   Executive agrees that, during the Severance Compensation Period, Executive
will not, at any time, directly or indirectly, engage in, or have any interest
on behalf of himself or others in any person or business other than the Company
(whether as an employee, officer, director, agent, security holder, creditor,
partner, joint venturer, beneficiary under a trust, investor, consultant or
otherwise) that engages in any of those business activities, and in any
geographic areas, in which the Company is engaged or has been engaged in the
preceding 12 months (a “Competing Business”).

(ii)   Notwithstanding the restrictions set forth in Section 18(a)(i), during
the Severance Compensation Period, Executive may acquire solely as an investment
not more than 2% of any class of securities of an entity engaged in a Competing
Business if such class of securities is listed on a national securities exchange
or on the Nasdaq system, so long as Executive remains a passive investor in such
entity and does not become engaged as a director, officer, employee or manager
of such entity or otherwise involved in the day to day operations of such entity
and Executive may engage in the activity described on Exhibit B on the terms and
conditions set forth therein.

(b)   Hiring of Employees. During the Severance Compensation Period, the
Executive agrees that Executive will not directly or indirectly solicit for
employment, or hire or offer employment to, (i) any employee of the Company
unless the Company first terminates the employment of such employee, or (ii) any
person who at any time during the 180-day period prior to the Termination Date
was an employee of the Company.

(c)   Non-Solicitation. Executive hereby agrees that, during the Severance
Compensation Period, Executive will not directly or indirectly call on or
solicit for the purpose of selling services or products of a type offered by the
Company or divert or take away from the Company (including, by divulging any
identity to any competitor or potential competitor of the Company) any person or
entity who is at the Termination Date, or at any time during the 12 month period
prior to the Termination Date had been, a customer of the Company or whose
identity is known to Executive at the Termination Date as one whom the Company
intends to solicit within the succeeding year.

(d)   Return of Company Property. Upon a Termination of Employment Executive
will deliver to the person designated by the Company all originals and copies of
all documents and property of the Company in Executive’s possession, under
Executive’s control, or to which Executive may have access. The Executive will
not reproduce or appropriate for Executive’s own use, or for the use of others,
any Confidential Information.

19.   Equitable and Other Relief; Consent to Jurisdiction of Pennsylvania
Courts.

(a)   Executive acknowledges that the restrictions contained in Sections 17 and
18 are reasonable and necessary to protect the legitimate interests of the
Company and its Affiliates, that the Company would not have entered into this
Agreement in the absence of such restrictions, and that any material violation
of any provision of that such Sections will result in irreparable injury to the
Company. Executive represents and acknowledges that (i) Executive has been
advised by the Company to consult Executive’s own legal counsel in respect of
this Agreement and (ii) Executive has had full opportunity, prior to execution
of this Agreement, to review thoroughly this Agreement with Executive’s counsel.

(b)   Executive agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of Sections 17 or 18, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled under applicable law. Without limiting the foregoing, Executive
also agrees that payment of the compensation and benefits payable under
Sections 11 and 12 may be automatically ceased in the event of a material breach
of a covenant contained in Sections 17 or 18, provided the Company gives
Executive written notice of such breach, specifying in reasonable detail the
circumstances constituting such material breach.

(c)   Executive irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Sections 17 or 18 hereof, including any
action commenced by the Company for preliminary and permanent injunctive relief
or other equitable relief, may be brought in a United States District Court in
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in or around Philadelphia,
Pennsylvania, (ii) consents to the non-exclusive jurisdiction of any such court
in any such suit, action or proceeding, and (iii) waives any objection which
Executive may have to the laying of venue of any such suit, action or proceeding
in any such court. Executive also irrevocably and unconditionally consents to
receive service of any process, pleadings, notices or other papers in a manner
provided for in Section 25 for the giving of notices.

20.   Arbitration of Disputes. If the Company and Executive cannot agree on the
interpretation or enforcement of one or more provisions of this Agreement
(including whether a material breach has occurred under Subsection 19(b)), such
disagreement shall be resolved by an arbitrator, mutually agreeable to the
Company and Executive, within 60 days after either party notifies the other of
such disagreement. If the Company and Executive cannot mutually agree on a
single arbitrator, each of the Company and Executive shall together choose an
arbitrator and the two arbitrators so chosen shall choose a third neutral
arbitrator. The decision of the arbitrator(s) shall be rendered within the
initial 60-day period described above and shall be final.

21.   Enforcement. It is the intent of the parties that Executive not be
required to incur any expenses associated with the enforcement of Executive’s
rights under this Agreement by arbitration, litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Executive hereunder. Accordingly, the
Company will pay Executive the amount necessary to reimburse Executive in full
for all expenses (including all attorneys’ fees and legal expenses) incurred by
Executive in attempting to enforce any of the obligations of the Company under
this Agreement, without regard to outcome, unless the lawsuit brought by
Executive is determined to be frivolous by a court of final jurisdiction. The
Company shall reimburse Executive within 15 days following the date on which the
Company receives proof of payment of such expense, which proof must be submitted
no later than December 1st of the calendar year after the calendar year in which
the expense was incurred. The amount of such expenses that the Company is
obligated to pay in any given calendar year shall not affect the amount of such
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company reimburse the payment of such expenses
may not be liquidated or exchanged for any other benefit.

22.   No Obligation to Mitigate Company’s Obligations. Executive will not be
required to mitigate the amount of any payment or benefit provided for in this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for herein be reduced by any compensation earned by
other employment or otherwise, except to the extent provided in Subsections
11(f), 11(g) and 12(e) and Section 13.

23.   No Set-Off. Except as provided in Sections 14 and 19(b), the Company’s
obligation to make the payments, and otherwise perform its obligations, provided
for in this Agreement shall not be diminished or delayed by reason of any
set-off, counterclaim, recoupment or similar claim which the Company may have
against Executive or others.

24.   Successor Company. The Company shall require any successor or successors
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to Executive, to acknowledge expressly that
this Agreement is binding upon and enforceable against the Company in accordance
with the terms hereof, and to become jointly and severally obligated with the
Company to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession or successions
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement unless,
upon written request by Executive, the Company obtains such agreement within
60 days following such request. As used in this Agreement, the Company shall
mean the Company as herein before defined and any such successor or successors
to its business or assets, jointly or severally.

25.   Notices. All notices and other communications given pursuant to or in
connection with this Agreement shall be in writing and delivered (which may be
by telefax or other electronic transmission) to a party at the following
address, or to such other address as such party may hereafter specify by notice
to the other party:

If to the Company, to:
Teleflex Incorporated
155 S. Limerick Road
Limerick, PA 19468
Attention: General Counsel and Board of Directors

If to Executive, to:
Jeffrey P. Black
At the most recent address furnished to the Company.

26.   Governing Law. This Agreement will be governed by the law of Pennsylvania,
excluding any conflicts or choice of law rule or principle that might otherwise
refer to the substantive law of another jurisdiction for the construction, or
determination of the validity or effect, of this Agreement.

27.   Parties in Interest. This Agreement, including specifically the covenants
of Sections 17 and 18, will be binding upon and inure to the benefit of the
parties and their respective heirs, successors and assigns.

28.   Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the employment of Executive and the right of Executive
to receive severance compensation upon the termination of his Employment, and
supersedes any prior agreements or understandings between the parties relating
to the subject matter of this Agreement, including but not limited to the
Executive Change in Control Agreement dated June 21, 2005 between the parties
and the Prior Agreement.

29.   Amendment or Modification. No amendment or modification of or supplement
to this Agreement will be effective unless it is in writing and duly executed by
the party to be charged thereunder. It is the Parties’ intention that the
benefits and rights to which Executive could become entitled in connection with
his Termination of Employment comply with Code Section 409A. If Executive or the
Company believes, at any time, that any of such benefits or rights do not so
comply, he or it shall promptly advise the other party and shall negotiate
reasonably and in good faith to amend the terms of this Agreement such that it
does comply with the most limited economic effect on both the Executive and the
Company.

30.   Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Code and the deferral of the commencement of any payments or benefits otherwise
payable hereunder or pursuant to any other agreement with the Company as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code without any accelerated or additional tax) and
(ii) if any other payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that is reasonably
expected not to cause such an accelerated or additional tax. The Company shall
consult with Executive in good faith regarding the implementation of the
provisions of this Section 30; provided that neither the Company nor any of its
employees or representatives shall have any liability to Executive with respect
thereto. For purposes of Section 409A of the Code, each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of the
Section 409A of the Code, and references herein to Executive’s “termination of
employment” shall refer to Executive’s separation from service with the Company
within the meaning of Section 409A. To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).

31.   Construction. The following principles of construction will apply to this
Agreement:

(a)   Unless otherwise expressly stated in connection therewith, a reference in
this Agreement to a “Section,” “Exhibit” or “party” refers to a Section of, or
an Exhibit or a party to, this Agreement.

(b)   The word “including” means “including without limitation.”

32.   Headings and Titles. The headings and titles of Sections and the like in
this Agreement are inserted for convenience of reference only, form no part of
this Agreement and shall not be considered for purposes of interpreting or
construing any provision hereof.

EXECUTED as of March 26, 2009.

TELEFLEX INCORPORATED

By: /s/ Laurence G. Miller
Name: Laurence G. Miller
Title: Executive Vice President,
General Counsel and Secretary



/s/ Jeffrey P. Black
Jeffrey P. Black

